DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the amendment filed 29 July 2022. Claims 1 through 6, 8 through 13, and 15 through 20 have been amended. Claims 1 through 20 remain pending and have been examined. 
Response to Amendment
Applicant’s amendment to claims 1 through 6, 8 through 13, and 15 through 20 has been entered.
Applicant’s amendment is sufficient to overcome the 35 U.S.C. 112(b) rejection of claims 12 and 19.  The rejection is respectfully withdrawn. 
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection remains pending and is updated below, as necessitated by amendment. 
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 103 rejection.  The rejection remains pending and is updated below, as necessitated by amendment. 
Response to Arguments
Applicant’s arguments regarding the prior art rejection detailed in the non-final office action mailed on 31 March 2022 have been fully considered, but are moot in light of the amendment filed herein because the arguments do not apply to the combination of references used in the current rejection detailed below. 
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered, but are not persuasive.  Applicant asserts that as amended, the limitations of claim 1 considered as a whole are not directed to an abstract idea because no method or organizing human activity are recited in the claims.  Examiner respectfully disagrees. While the claims as amended recite “dynamically adjusting” one or more consumer search patterns via a machine learning model, the claimed machine learning model does not transform the recited abstract idea of presenting a vehicle and transaction pricing related to commercial activity, which is characterized as a fundamental economic activity, and which falls into the certain methods of organizing human activity category of abstract ideas.  The presence of a machine learning algorithm or computer implementations do not necessarily restrict the claim from reciting an abstract idea.  Moreover, the machine learning algorithm and recited computer processing elements are simply used as tools to apply the abstract idea without transforming the underlying abstract idea into patent eligible subject matter. The machine learning algorithm and the computer limitation simply process the data through inputting and outputting data.  The limitations when taken individually or as an ordered combination do not offer an inventive concept that may amount to add significantly more than the recited abstract idea.
Applicant further asserts that the recited claims are analogous to Example 39 of the Subject Matter Eligibility Examples because the pending claims provide improved machine learning performance by dynamically adjusting one or more consumer search patterns of a plurality of consumer search patterns via a machine learning model, and further that there is a dynamic improvement in computer technology.  Examiner respectfully disagrees. While the claims recite a machine learning model, the recited machine learning model fails to transform the recited abstract idea into patent eligible subject matter.  The machine learning model as recited is not analogous to Example 39 for several reasons. The claims fail to recite the type of model used.  With exception of a neural network and support vector model, mathematical models that may be used with machine learning, such as random forest, regression, decision tree, and Bayesian network mathematical models can be construed as abstract mathematical concepts that are merely applied with a computer. The claims lack steps directed to training the model, where the model output is iteratively used to improve the accuracy of the model until a certain condition is met, such as achieving a threshold value or other feedback loop limit.  Merely adjusting the input to the model to generate an output is not an improvement to the applied model.  As stated above, the machine learning algorithm and recited computer processing elements are simply used as a tool to apply the abstract idea without transforming the underlying abstract idea into patent eligible subject matter. Therefore, there is a lack of improvement to a computer or technical field of machine learning and the claims fail to transform the recited abstract idea into patent eligible subject matter.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a device, independent claim 8 recites a process, and independent claim 15 recites a product for improved vehicle transactions. Independent claims 1, 8, and 15 recite substantially the same limitations. 
Taking claim 1 as representative, claim 1 recites at least the following limitations: receiving digital identify information associated with a first user account; adjusting one or more consumer search patters of a plurality of consumer search patterns; identifying a first vehicle of the inventory of vehicles; identifying a record of financial data associated with the first user using the digital identity information; determining one or more deal structures; selecting, based on the record of financial data, a lender and a deal structure associated with the lender; calculating transaction pricing for a first vehicle, including a total purchase price and a periodic payment amount; and presenting the first vehicle and transaction pricing. 
The limitations for adjusting, identifying, determining, selecting and calculating, as drafted illustrate a fundamental economic practice and method of organizing human activity related to the formation of a contract for financing a vehicle in a commercial interaction.  Under the 2019 Patent Subject Matter Eligibility Guidance (PEG), “fundamental economic principles or practices,” which describe subject matter relating to the economy and commerce, are considered to be a “certain method of organizing human activity.” According to the 2019 PEG, “fundamental economic principles or practices” include hedging, insurance, and mitigating risk. The term “fundamental” is not used in the sense of necessarily being “old” or “well-known,” although being old or well-known may indicate that the practice is “fundamental.”  MPEP 2106.04(a)(2)(I) provides examples of “fundamental economic principles or practices.” Narrowing of commercial transactions to particular types of relationships or particular parts of that commercial transaction (e.g. vehicle purchase financing) would not render the concept less abstract.  Thus, the claim is directed to an abstract idea.    
Additionally, the limitations for receiving digital identity information and presenting the first vehicle and transaction pricing amount to mere data gathering steps which constitute insignificant extra solution activity (see MPEP 2106.05(g); see also Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016) (“merely presenting the results of abstract processes of collecting and analyzing information, without more … is abstract as an ancillary part of such collection and analysis.”)).    
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
The judicial exception of claim 1 is not integrated into a practical application.  In particular, the claims only recite a processor and storage device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [0044] states: “… the device 510 may include at least a memory 514 and one or more processing units (or processors) 512. The processors 512 may be implemented as appropriate in hardware, software, firmware, or combinations thereof. Software or firmware implementations of the processors 512 may include computer-executable or machine- executable instructions written in any suitable programming language to perform the various functions described.”  Adding generic computer components to perform generic functions, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. While the dependent claims recite receiving and comparing “digital identity information,” the recited limitations are mere data gathering steps used to perform analysis for providing financing and eligible vehicle options to a user without significantly more.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.  The Specification does not provide additional details about the computer system/server that would distinguish it from any generic processing devices that communicate with one another in a network environment.  Claim 1 recites computer-related limitations (e.g., at least one processor; and at least one memory storing computer-executable instructions) that are insufficient to integrate the judicial exception into a practical application. Because the Specification describes the additional elements in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of Applicant’s Specification, as cited above. See Berkheimer Memo7 § III.A.1; Spec. ¶¶ 30, 60–62, 77, 79. Additionally, the presence of a machine learning algorithm or computer implementations do not necessarily restrict the claim from reciting an abstract idea.  Moreover, the machine learning algorithm and recited computer processing elements are simply used as tools to apply the abstract idea without transforming the underlying abstract idea into patent eligible subject matter. The machine learning algorithm and the computer limitation simply process the data through inputting and outputting data.  The limitations when taken individually or as an ordered combination do not offer an inventive concept that may amount to add significantly more than the recited abstract idea.
While the claim recites a machine learning model, the recited machine learning model fails to transform the recited abstract idea into patent eligible subject matter.  The claim fails to recite the type of model used.  With exception of a neural network and support vector model, mathematical models that may be used with machine learning, such as random forest, regression, decision tree, and Bayesian network mathematical models can be construed as abstract mathematical concepts that are merely applied with a computer. The claims lack steps directed to training the model, where the model output is iteratively used to improve the accuracy of the model until a certain condition is met, such as achieving a threshold value or other feedback loop limit.  Merely adjusting the input to the model to generate an output is not an improvement to the applied model.  As stated above, the machine learning algorithm and recited computer processing elements are simply used as a tool to apply the abstract idea without transforming the underlying abstract idea into patent eligible subject matter. Therefore, there is a lack of improvement to a computer or technical field of machine learning and the claims fail to transform the recited abstract idea into patent eligible subject matter.  
Dependent claims 2 through 7, 9 through 14, and 16 through 20 include the abstract ideas of the independent claims.  The dependent claims recite at least the following additional limitations: receiving a second digital identity information associated with a second user account; comparing the second digital identity information associated with the second user account to information associated with one or more user identities; determining, based on the comparison, that a confidence value of a degree of match between the information associates with the one or more user identities and the second digital identity information associated with the second user account is below a threshold value; receiving supplemental information from the second user account; comparing the second digital identity information associated with the second user account and the supplemental information to information associated with the one or more user identities; determining that the second user account is associated with a second user identity of the one or more user identities; identifying a credit history of a second user associated with the second user identity; determining a first subset of the inventory of vehicles for the second user account; generating a listing of vehicles included within the first subset of the inventory of vehicles; receiving an indication of one or more user inputs of a vehicle type or a vehicle financing structure; determining a second/third subset of the inventory of vehicles; the one or more user inputs include information regarding a vehicle down payment of a first user associated with the first user account, and wherein the second subset of the inventory of vehicles includes more vehicles than the first subset of the inventory of vehicles; determining an Internet Service Provider (ISP) of the device of the first user; requesting supplemental information regarding the first user account from the ISP; adding information received in response to the request to the digital identity information associated with the device of the first user account; and identifying information associated with the device includes at least one of: an Internet protocol (IP) address, a telephone number, a Media Access Control (MAC) address, and Internet Service Provider (ISP), or a cellular tower being accessed by the device.  
The limitations of the dependent claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  Therefore claims 1 through 20 are ineligible.  The analysis above applies to all statutory categories of invention. Accordingly, independent claims 8 and 15 and the claims that depend therefrom are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram et al. (US 2020/0372574) in view of Cona et al. (US 2019/0333054), and in further view of McCroskey et al. (US 10,810,656).
Regarding Amended Claim 1,  Sundaram et al. discloses a system comprising: at least one processor; and at least one memory storing computer-executable instructions, that when executed by the at least one processor, cause the at least one processor to: receive, by a vehicle transaction platform comprising an inventory of vehicles for acquisition and from a device associated with a first user account accessing the vehicle transaction platform, (Computer system 600 includes one or more processors (also called central processing units, or CPUs), such as a processor 604. … Computer system 600 also includes a main or primary memory 608, such as random access memory (RAM). Sundaram et al. [para. 0080, 0082, 0090].  …  The system described herein provides a secure unified system for users to apply for a purchase of a good from multiple providers using provider specific methodologies for generating offers for the product.  … FIGS. 1-2 are block diagrams illustrating the multi-lender architecture 100 according to an embodiment. … In some aspects, the pricing may be for a specific vehicle selected by the applicant or across a range of vehicles available in an inventory. Sundaram et al. [par. 0014-0016; Fig. 1-2]. … one or more applicants may use the buyer UI 101, the seller UI 102, and/or the digital retailer UI 103 to obtain pricing information for a loan for an automobile.  Sandaram et al. [para. 0020-0021]);
Sundaram et al. fails to explicitly disclose the system comprising digital identity information associated with the first user account, wherein the digital identity information includes identifying information associated with the device; identify a record of financial data associated with the first user using the digital identity information. Cona et al. discloses these limitations. (… systems for the verification of personal identity and qualifications, in particular to a system for the authentication of pseudonymous digital identity credentials on trust networks.  Cona et al. [para. 0002, 0004-0006, 0010]. … The system may include a services portal (102), which may be a cloud-based web/mobile portal, through which a user may create and manage digital identities. … As further described herein, a digital identity tool (104) may be used by an end user for her own digital identities, a digital identity for an organization with which she is associated, and/or a digital identity for a device that she owns, controls, or manages (again for herself or for an associated organization). One or more API/SDK's (108-112) for the service portal may also available to service providers. Cona et al. [para. 0035, 0105-0106]). It would have been obvious to one of ordinary skill in the art of consumer financing and sales before the effective filing date of the claimed invention, to modify the user identification/ verification steps of Sundaram et al. to include digital identity information as taught by Cona et al. in order to provide a system that enables verification of identity and authentication of access credentials without the undue aggregation of personal data and compliance with varying applicable data protection obligations. Cona et al. [para. 0013].
While Sandaram et al. discloses use of machine learning to classify user applicants and vehicles for lending determinations (Sandaram et al. [para. 0046-0050]), Sandaram et al. and Cona et al. combined fail to explicitly recite the system comprising dynamically adjust, via a machine learning model, one or more consumer search patterns of a plurality of consumer search patterns based at least in part on the digital identity information associated with the device; identify a first vehicle of the inventory of vehicles based at least in part on a consumer search pattern of the one or more consumer search patterns, wherein the consumer search pattern is associated with a first user account.  McCroskey et al. discloses this limitation. (The user model may predict what vehicles are suitable for a user, given the user's expressed or implied vehicle preferences, budgetary constraints, and/or other factors … the user model may be trained and/or refined using one or more machine learning (ML) techniques, including supervised and/or unsupervised machine learning. The model may initially be developed based on budgetary information for the user. The model may then be refined based on the user's express vehicle preferences, as determined through the user's browsing of vehicles through the vehicle search data service. … The selection of cars may be an iterative process. … In this way, the user model may be a learning model that adjusts based on the user behavior and/or other sources of dynamic information regarding the user. McCroskey et al. [col. 6, lines 43-48, 58-65; col. 7, lines 4-50]).  It would have been obvious to one of ordinary skill in the art of data analytics and consumer research to modify the machine learning and data analysis features of Sundaram et al. and Cona et al. combined to include adjusting one or more consumer search patterns based on digital identity information associated with a device and identifying a vehicle based in part on the consumer search pattern associated with a user account as taught by McCroskey et al. for providing an integrated user experience for managing a transaction.  McCroskey et al. [col. 2, lines 32-43]. 
determine, based on the record of financial data and the first vehicle, one or more deal structures; (The information may include rules, algorithms, equations, restrictions, and/or the like, which govern the process of offering users loans for automobiles at determined prices. Sundaram et al. [para. 0026]. …The API Passthru 107 may communicate each call to the product eligibility micro-service 108b for each lender the user is prequalified for the automobile loan and the information associated with the selected vehicle to the vault 108 …  the rules from the lenders 120 may include machine learning logic including support vector machines (SVM), random-forest techniques, decision-trees, etc., which may be used for classifying the one or more applicants, eligible vehicles, or both, in different groups. … the UIs 101-103 may be used to submit a request to the loan origination system 112a, the third-party loan origination system 111a, and/or the pricing micro-service 108c to build a loan offer for the selected vehicle. Sundaram et al. [para. 0038, 0047-0050]);
select, based on the record of financial data, a lender and a deal structure of the one or more deal structures, and wherein the deal structure is associated with the lender; and calculate, based on the lender and the deal structure associated with the lender, transaction pricing data for the first vehicle, the transaction pricing data including a total purchase price and a periodic payment amount; (The lending platform 112 may include a loan origination system 112a. In some embodiments, the UIs 101-103 may communicate back and forth with the loan origination system 112a to generate a loan offer from the financial institution via the Buy/Sell API 106 and the API Passthru 107. In some embodiments, the lending platform 112 may receive rule sets for prequalifying an applicant from the financial institution, determine product eligibility, and determine a pricing for the product. … the multi-lender architecture may assess applicant eligibility and vehicle eligibility, as well as pricing for eligible vehicles (e.g., personalized interest rates and monthly payments), for any number of lenders in parallel. Sundaram et al. [para. 0021-0022, 0027].  … the user may interface with the buyer UI 101 to obtain pricing information for a loan for an automobile. … the buyer UI 101 may receive input associated with personal information of the user (e.g., name, address, asset information, salary, employment information, social security number, and/or the like).  Sundaram et al. [para. 0032]); 
and send, to the device, a user interface configured to present the first vehicle and transaction pricing. (After the vehicle eligibility results are displayed to the one or more applicants, the UIs 101-103 may be used to submit a request to the loan origination system … to build a loan offer for the selected vehicle from the one or more applicants (e.g., FIG. 4, operation 422). The request may include information including, but not limited to, each applicant's identification number …, deal structure (e.g., loan term, sales price, trade-in value (i.e., positive or negative equity in the trade-in), down payment, or the like), finance product details (e.g., product type (e.g., GAP, service contract, or the like), purchase amount, etc.), and/or fee details (e.g., taxes, title, and license (TTL) fees, dealer fees, etc.). Sundaram et al. [para. 0050]. … the Buy/Sell API 106 may forward the encrypted pricing responses to the UIs 101-103, such that the client devices may decrypt the pricing responses and display the results to the one or more applicants… That is, the purchase amount may be displayed on a device using one of the UIs 101-103.  Sundaram et al. [para. 0057]).

Regarding claim 8, claim 8 recites substantially similar limitations to those of claim 1 and is therefore rejected based upon the same prior art combination, reasoning, and rationale. Claim 8 is directed to a method, which is taught by Sandaram et al. at paragraph [0012]: “Provided herein are system, apparatus, device, method and/or computer program product embodiments, and/or combinations and sub-combinations thereof, for utilizing a multi-lender architecture.” 

Regarding Claim 15, claim 15 recites substantially similar limitations to those of claim 1 and is therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claim 15 is directed to a non-transitory computer readable medium, which is taught by Sandaram et al. at paragraph [0012]: “Provided herein are system, apparatus, device, method and/or computer program product embodiments, and/or combinations and sub-combinations thereof, for utilizing a multi-lender architecture.”

Claims 2 through 7, 9 through 14, and 16 through 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram et al. (US 2020/0372574) in view of Cona et al. (US 2019/0333054),  in further view of McCroskey et al. (US 10,810,656), and in further view of Caldera et al. (US 2019/0222567).

Regarding Amended Claim 2, Sundaram et al., Cona et al., and McCroskey et al. combined discloses a system, wherein the computer-executable instructions further cause the at least one processor to: receive, by the vehicle transaction platform and from a second device associated with a second user account, (As an example, one or more applicants may use the buyer UI 101, the seller UI 102, and/or the digital retailer UI 103 to obtain pricing information for a loan for an automobile. While the one or more applicants may use any one of the UIs 101-103 to obtain pricing information, the examples discussed herein will be made with reference to the buyer UI 101, as the seller UI 102 and the digital retailer UI 103 operate in a similar manner. Sandaram et al. [para. 0020-0021]. … the loan origination system 112a determines whether the one or more applicants is prequalified based on the requirements stored therein. Sandaram et al. [para. 0041, 0049-0050]);
Cona et al. discloses the system comprising second digital identity information associated with the second user account, wherein the second digital identity information includes identifying information associated with the second device; 49Non-Provisional Application(… systems for the verification of personal identity and qualifications, in particular to a system for the authentication of pseudonymous digital identity credentials on trust networks.  Cona et al. [para. 0002, 0004-0006, 0010]. … The system may include a services portal (102), which may be a cloud-based web/mobile portal, through which a user may create and manage digital identities. … As further described herein, a digital identity tool (104) may be used by an end user for her own digital identities, a digital identity for an organization with which she is associated, and/or a digital identity for a device that she owns, controls, or manages (again for herself or for an associated organization). One or more API/SDK's (108-112) for the service portal may also available to service providers. Cona et al. [para. 0035, 0105-0106]). It would have been obvious to one of ordinary skill in the art of consumer financing and sales before the effective filing date of the claimed invention, to modify the user identification/ verification steps of Sundaram et al. and McCroskey et al. to include digital identity information for a second user as taught by Cona et al. in order to provide a system that enables verification of identity and authentication of access credentials without the undue aggregation of personal data and compliance with varying applicable data protection obligations. Cona et al. [para. 0013].  Docket No. 26454-0886
Sandaram et al., Cona et al., and McCroskey et al. combined fail to explicitly recite the system comprising compare the second digital identity information associated with the second user account to information associated with one or more user identities; determine, based on the comparison between the second digital identity information associated with the second user account to the information associated with one or more user identities, that a confidence value of a degree of match between the information associated with the one or more user identities and the second digital identity information associated with the second user account is below a threshold value; receive, based on the determination that the confidence value is below the threshold value, supplemental information from the second user account; compare, the second digital identity information associated with the second user account and the supplemental information to information associated with the one or more user identities; determine, based on the comparison between the second digital identity information associated with the second user account and the supplemental information to the information associated with the one or more user identities, that the second user account is associated with a second user identity of the one or more user identities. Caldera et al. discloses these limitations.  (…   a controller (101) in FIG. 1 is configured in one embodiment to communicate with the computing sites (111, 113, . . . , 119) and use the contextual information to perform enhanced user authentication and/or access control …  FIG. 2 shows a user device via which user authentications methods of at least some embodiments disclosed herein can be performed. For example, one or more of the user devices (121, 123, . . . , 125, . . . , 129) can be implemented in a way similar to the implementation of the user device (120) illustrated in FIG. 2, with or without modifications. Caldera et al. [para. 0053-0057, 0062; Fig. 2]. … In FIG. 11, the controller (101) also receives (343) a list of predetermined user entities. The controller (101) is configured to determine whether the user of the current request for access is sufficiently connected to any of the list of predetermined entities. … In FIG. 11, the controller (101) compares (339) first user entities in the set of extracted element… Based on a degree of similarity between the first and second user entities, the controller (101) approves, rejects or further investigates (341) the current request. For example, when a degree of similarity of the entities … and the entities in the graphlet extracted for a user identity in the predetermined list is above or below a threshold, the controller (101) rejects or approves the current request. Caldera et al. [para. 0144-0147, 0214; Fig. 8-11]. … The search of such information is not limited to the public Internet per se, but would include any and all accessible sources of data, including but not limited to other databases, public or not, such as government databases, some publicly accessible private databases, credit reporting systems… person information and registration systems…, etc.  Caldera et al. [para. 0229]).  It would have been obvious to one of ordinary skill in the art of user authentication before the effective filing date of the claimed invention to modify the user authentication steps of Sandaram et al., Cona et al., and McCroskey et al. combined to include user authentication through comparisons and threshold values as taught by Caldera et al. in order to  perform user authentication and/or access control. Caldera et al. [para. 0042].  
identify, based on the determination that the second user account is associated with the second user identity, a credit history of a second user associated with the second user identity; and determine, based on the credit history of the second user, a first subset of the inventory of vehicles for the second user account. (In some embodiments, the prequalification process may include … integrating with credit bureaus and other data sources to access some of the criteria… In some embodiments, the prequalification process described herein provides lenders with access to credit variables without impacting the credit of the one or more applicants as the process is designed to ensure that there is no reporting impact to credit of the one or more applicants if any variables are accessed from credit reports. Sundaram et al. [para. 0044]. … based on the lenders for which the loans are being processed, the Buy/Sell API 106 can filter out the ineligible products from the marketplace repository 301 which may not be eligible for a loan. Sundaram et al. [para. 0060]).
Regarding Claim 3, Sandaram et al., Cona et al., McCroskey et al, and Caldera et al. combined disclose a system, wherein the computer-executable instructions further cause the at least one processor to: generate a user interface comprising a listing of vehicles included within the first subset of the vehicle inventory.  (… based on the lenders for which the loans are being processed, the Buy/Sell API 106 can filter out the ineligible products from the marketplace repository 301 which may not be eligible for a loan. Sundaram et al. [para. 0060]).
Regarding Amended Claim 4, Sandaram et al., Cona et al., McCroskey et al, and Caldera et al. combined disclose a system, wherein the computer-executable instructions further cause the at least one processor to: 50Non-Provisional ApplicationDocket No. 26454-0886receive, from the device, an indication of one or more user inputs of a vehicle type or a vehicle financing structure; and determine, based on the indication, a second subset of the inventory of vehicles. (Buyer UI 101 may receive input associated with a request to search for automobiles for sale. Buyer UI 101 may search the marketplace repository 301 to search for automobiles for sale in response to receiving the request. Sundaram et al. [para. 0060].  … The request may include information including, but not limited to,… vehicle details (e.g., vehicle identification number (VIN), year, make, model, mileage, vehicle location, or the like), … down payment, or the like), finance product details (e.g., product type (e.g., GAP, service contract, or the like), purchase amount, etc.), and/or fee details (e.g., taxes, title, and license (TTL) fees, dealer fees, etc.). Sundaram et al. [para. 20-21, 0049-0050].  …  based on the lenders for which the loans are being processed, the Buy/Sell API 106 can filter out the ineligible products from the marketplace repository 301 which may not be eligible for a loan. Sundaram et al. [para. 0060]).
Regarding Amended Claim 5, Sandaram et al., Cona et al., McCroskey et al, and Caldera et al. combined disclose a system, wherein the one or more user inputs include information regarding a vehicle down payment of a first user associated with the first user account, and wherein the second subset of the inventory of vehicles includes more vehicles than the first subset of the inventory of vehicles.  ( In some embodiments, as the applicant pool and vehicle pool grows, the applicant and vehicle data sets, or any subsets therein, may be used to train machine-learning classifiers, which may then be used to classify the data into groups of applicants or groups of vehicles by the prequalification micro-service 108a and the product eligibility micro-service 108b, and subsequently used by the pricing micro-service 108c. …  the vehicle eligibility results are displayed to the one or more applicants… The request may include information including, but not limited to,… vehicle details (e.g., vehicle identification number (VIN), year, make, model, mileage, vehicle location, or the like), … down payment, or the like), finance product details (e.g., product type (e.g., GAP, service contract, or the like), purchase amount, etc.), and/or fee details (e.g., taxes, title, and license (TTL) fees, dealer fees, etc.). Sundaram et al. [para. 0049-0050]).
Regarding Amended Claim 6, Sundaram et al., Cona et al., and McCroskey et al. combined fail to explicitly disclose a system, wherein the computer-executable instructions further cause the at least one processor to: determine, based on the digital identity information associated with the device of the first user account, an Internet Service Provider (ISP) of the device of the first user account; request supplemental information regarding the first user from the ISP; and add information received in response to the request to the digital identity information associated with the device of the first user account.  Caldera et al. discloses this limitation.  (Based on a degree of similarity between the first and second user entities, the controller (101) approves, rejects or further investigates (341) the current request. For example, when a degree of similarity of the entities … and the entities in the graphlet extracted for a user identity in the predetermined list is above or below a threshold, the controller (101) rejects or approves the current request. Caldera et al. [para. 0136-0138, 0144-0147, 0214; Fig. 8-11]. In some other cases, an analysis modification is performed to create additional statistical boundary information, so additional information and data and/or meta data and their subsets containing relevant information about newly added information may be added for storage in both nodes/elements and vectors/links/connections connecting the nodes/ elements in the graph. Caldera et al.[para. 0281]. … data associated with an access made using an access token can be collected to build a representation of the user who is associated with the access token in the access (e.g., a transaction). … Exemplary attributes of such data include, but are not limited to, browser fingerprints, computer fingerprints, IP addresses, geographic IP location information, information associated with a payment, and/or a typing pattern when entering data in fields related to the payment or other fields. … Computer fingerprints may include, for example, processor characteristics (e.g., model number, version, speed, cache size serial number, etc.), … values of the registry of the loaded operating system, Ethernet MAC (media access control) address, raw networking and network information (e.g., configuration parameters), loaded programs, and/or log files.  Caldera et al. [para. 0062-0063; Fig. 13-14]).  It would have been obvious to one of ordinary skill in the art of user authentication before the effective filing date of the claimed invention to modify the user authentication steps of Sandaram et al., Cona et al., and McCroskey et al. combined to include system features to determine, based on the digital identity information associated with the device of the first user, an Internet Service Provider (ISP) of the device of the first user; request supplemental information regarding the first user from the ISP; and add information received in response to the request to the digital identity information associated with the device of the first user as taught by Caldera et al. in order to perform user authentication and/or access control. Caldera et al. [para. 0042].  
Regarding Claim 7, Sundaram et al., Cona et al., and McCroskey et al. combined fail to explicitly disclose a system, wherein the identifying information associated with the device includes at least one of: an Internet Protocol (IP) address, a telephone number, a Media Access Control (MAC) address, an Internet Service Provider (ISP), or a cellular tower being accessed by the device.  Caldera et al. discloses this limitation.  (… data associated with an access made using an access token can be collected to build a representation of the user who is associated with the access token in the access (e.g., a transaction). … Exemplary attributes of such data include, but are not limited to, browser fingerprints, computer fingerprints, IP addresses, geographic IP location information, information associated with a payment, and/or a typing pattern when entering data in fields related to the payment or other fields. … Computer fingerprints may include, for example, processor characteristics (e.g., model number, version, speed, cache size serial number, etc.), … values of the registry of the loaded operating system, Ethernet MAC (media access control) address, raw networking and network information (e.g., configuration parameters), loaded programs, and/or log files.  Caldera et al. [para. 0062-0063; Fig. 13-14]).  It would have been obvious to one of ordinary skill in the art of user authentication before the effective filing date of the claimed invention to modify the user authentication steps of Sandaram et al., Cona et al., and McCroskey et al. combined to include system features wherein the identifying information associated with the device includes at least one of: an Internet Protocol (IP) address, a telephone number, a Media Access Control (MAC) address, an Internet Service Provider (ISP), or a cellular tower being accessed by the device as taught by Caldera et al. in order to  perform user authentication and/or access control. Caldera et al. [para. 0042].  
Regarding claims 9 through 14, claims 9 through 14 recite substantially similar limitations to those of claims 2 through 7 respectively, and are therefore rejected based upon the same prior art combination, reasoning, and rationale. Claims  9 through 14 are directed to a method, which is taught by Sandaram et al. at paragraph [0012]: “Provided herein are system, apparatus, device, method and/or computer program product embodiments, and/or combinations and sub-combinations thereof, for utilizing a multi-lender architecture.” 

Regarding Claims 16 through 20, claims 16 through 20 recite substantially similar limitations to those of claims 2 through 6 respectively, and are therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claims 16 through 20 are directed to a non-transitory computer readable medium, which is taught by Sandaram et al. at paragraph [0012]: “Provided herein are system, apparatus, device, method and/or computer program product embodiments, and/or combinations and sub-combinations thereof, for utilizing a multi-lender architecture.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Flowers et al. (US 2017/0323345) - , a system to present targeted offers to users via their mobile device may be provided. The system may include one or more local or remote processors configured to: (1) generate a shopping profile of a user, wherein the shopping profile includes a dataset indicative of shopping habits of the user; (2) receive a location of the user's mobile device; (3) determine that the location of the mobile device is within a threshold distance of a physical vendor location associated with a vendor; (4) determine that the vendor is a preferred vendor of the user based upon information within the shopping profile; (5) when the vendor is a preferred vendor, determine commercial communications for products on sale that are currently being offered by the preferred vendor; (6) determine which commercial communications are preferred offers for the customer based upon information within their shopping profile; and/or (7) when there are preferred offers by the preferred vendor, transmit the preferred offers to the user's mobile device to facilitate point of sale offers in real-time to users. 
Price et al. (US 2021/0201381) -  an apparatus for providing a vehicular recommendation to a user. The apparatus can include: memory to store instructions, and processing circuitry, coupled with the memory, operable to execute the instructions, that when executed, cause the processing circuitry to aggregate automobile data source accessed by a user on one or more web pages on a user device. The instructions may further cause the processor to store the aggregated automobile data on a host device and generate a plurality of tags related to a plurality of automobile makes and models based on another data source. The instructions may further cause the processor to transmit a suggestion to the user for a particular automobile based on i) the generated plurality of tags and ii) the data source accessed by the user.





Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LETORIA G KNIGHT/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623